Citation Nr: 1040205	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  94-30 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mr. Kenneth Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran had active military service from August 1962 to 
February 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a 
decision by a Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for PTSD and an additional 
claim for a higher rating for a low back disability.  

The Board also denied both claims in a June 1996 decision, and 
the Veteran appealed the denial of his PTSD claim to the U. S. 
Court of Veterans Appeals (now the U. S. Court of Appeals for 
Veterans Claims) (hereinafter "Court").  In a May 1999 memorandum 
decision, the Court upheld the Board's decision denying service 
connection for PTSD.  

The Veteran then appealed to the U. S. Court of Appeals for the 
Federal Circuit (Federal Circuit Court).  In May 2000, the 
Federal Circuit Court vacated and remanded the case to the Court 
for consideration of whether the intervening changes in 38 C.F.R. 
§ 3.304(f) regarding medical evidence in PTSD cases required a 
different result.  And in subsequent decisions dated in August 
and December 2000, the Court vacated the Board's June 1996 
decision and remanded the claim to the Board for compliance with 
the Federal Circuit Court's decision.

To this end, in September 2001, September 2003, and October 2009 
the Board remanded the claim for further development and 
consideration.  But, regrettably, the Board must again remand the 
claim.




REMAND

The Veteran claims he developed PTSD as a result of a sexual 
assault during service.  He claims that he was raped and sexually 
abused by fellow servicemen.  He reports an incident, in 
particular, during which he passed out from drinking and awoke to 
find signs that he had been raped by one or more fellow 
servicemen.  He states that he felt pressure to give into sexual 
demands from other servicemen after the sexual assault, and that 
he continued to engage in homosexual activity.  However, the 
Board must further develop the evidence to determine whether this 
is indeed the case.

Service connection for PTSD requires:  [1] a current medical 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV, presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in- service 
stressor), [2] credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and [3] medical evidence 
of a causal relationship between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2009); see also Cohen v. Brown, 10 Vet. App. 128, 140 
(1997).

It is unclear whether the Veteran has the requisite diagnosis of 
PTSD.  Concerning this, a "clear" diagnosis of PTSD is no longer 
required.  Rather, as mentioned, a diagnosis of PTSD need only be 
in accordance with 38 C.F.R. § 4.125(a), which, as also 
mentioned, simply mandates that, for VA purposes, all mental 
disorder diagnoses must conform to the DSM-IV.  See 38 C.F.R. § 
3.304(f).  The Court has taken judicial notice of the mental 
health profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke . . 
. in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

Evidence concluding the Veteran does not have this required 
diagnosis of PTSD includes VA treatment records dating from 1990 
showing treatment for polysubstance abuse, including records 
showing inpatient treatment from February to March 1991 for 
cocaine dependence.  A February 1992 VA psychiatric consultation 
report also lists diagnoses of cocaine and alcohol dependence, 
with no reference to PTSD.  In addition, bipolar disorder and 
personality disorder were listed as diagnoses in VA treatment 
records dated from 1992 to 1993.  In a February 1992 report, a 
private psychologist, R.J., Ph.D., diagnosed the Veteran with 
polysubstance dependence, anxiety disorder, and borderline 
personality disorder.  So these records suggest he suffers from 
psychiatric disorders other than PTSD, although they, too, needed 
to be considered in determining whether he has mental illness of 
some sort as a consequence of his military service.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) 
(holding that where a Veteran's claim identifies PTSD without 
more, it cannot be a claim limited only to that diagnosis, but 
must rather be considered a claim for any mental disability that 
may reasonably be encompassed by the evidence of record).  
Parenthetically in this regard, the Board sees that the RO, in a 
May 2003 decision, already denied service connection for multiple 
mental illnesses claimed as borderline personality disorder, 
obsessive behavior disorder, bipolar disorder and crack cocaine 
dependence.  And since the Veteran did not appeal that decision, 
only the denial of service connection for PTSD, his claim for 
PTSD is the only claim currently at issue.  

Other clinicians that have commented believe the Veteran suffers 
from PTSD based on his alleged sexual assault in service.  An 
April 1991 VA treatment record lists this diagnosis of PTSD as 
secondary to having been raped in service.  A PTSD screening 
performed by VA in June 2002 was also positive.  And even more 
recently, the Veteran submitted an undated letter in which P.H., 
Psy.D., indicated she had been treating the Veteran on a weekly 
basis since June 2009 for PTSD and bipolar I disorder.  She also 
concluded that his "PTSD was due to being raped while he was in 
the service by his sergeant in 1962 at age 19 while he was 
asleep."



VA recognizes that, because a personal assault is a personal and 
sensitive issue, many incidents are not officially reported, 
which in turn creates a proof problem in establishing they did.  
It is not unusual for there to be an absence of service records 
documenting the events the Veteran has alleged.  Therefore, 
evidence from sources other than his service records may 
corroborate an account of a stressor incident that is predicated 
on a personal assault.  See, e.g., Patton v. West, 12 Vet. App. 
272, 277 (1999).  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  38 C.F.R. § 3.304(f)(3) (2009) (now 
embodied instead, as of July 13, 2010, in subpart (f)(4)).  75 
Fed.Reg. 39,843 (Jul 13, 2010).

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in the mentioned 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not limited 
to:  a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  VA may submit any evidence that it received to an 
appropriate mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.

In Patton, the Court pointed out that VA has established special 
procedures for evidentiary development of claims for PTSD based 
on personal (sexual) assault.  The Court advised that the 
portions of the VA Adjudication Procedure Manual M21-1, Part III, 
paragraph 5.14c, provided "guidance on the types of evidence that 
may serve as 'credible supporting evidence' for establishing 
service connection of PTSD which allegedly was precipitated by a 
personal assault during military service."



Manual M21-1 lists evidence that might indicate such a stressor 
such as lay statements describing episodes of depression; panic 
attacks or anxiety but no identifiable reasons for the episodes; 
visits to medical clinics without a specific ailment; evidence of 
substance abuse; and increased disregard for military or civilian 
authority.  The Manual also lists behaviors such as requests for 
change of military occupational specialty (MOS) or duty 
assignment, increased use or abuse of leave, changes in 
performance and performance evaluations, increased use of over-
the-counter medications, unexplained economic or social behavior 
changes, and breakup of a primary relationship as possibly 
indicative of a personal assault, provided that such changes 
occurred at the time of the incident.  The Court has also held 
that the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault are substantive rules that 
are the equivalent of VA regulations, and are binding on VA.  YR 
v. West, 11 Vet. App. 393, 398-99 (1998); Patton, 12 Vet. App. at 
272.

Moreover, the Court in Patton and YR noted an exception to the 
general rule announced in Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996), that a stressor generally cannot be established as 
having occurred merely by after-the-fact medical nexus evidence.  
It may be in a claim, as here, which is predicated on military 
sexual trauma (MST).

Turning back now to the facts of this particular case, the 
Veteran's service treatment records (STRs) show that in September 
1966 he received an evaluation indicating that his performance 
was far superior to those of other airman of the same grade.  
In June 1968, his commanding officer wrote a letter of 
appreciation in which he stated the Veteran was a "true 
professional."  However, during a military investigation 
initiated in July 1968, and in subsequent courts martial 
proceedings, the Veteran admitted to having committed 
approximately 28 consensual homosexual acts involving anal 
intercourse as a passive partner with other servicemen and at 
least one civilian.  In February 1969, the Veteran received a 
discharge under honorable conditions and assigned a separation 
designation number and transaction indentification number 253, 
the number assigned to persons separated from service as Class II 
homosexuals.

The record of the investigation and the lengthy court martial 
proceedings are totally devoid of any evidence that any of the 
numerous homosexual acts involving the Veteran were accomplished 
without his consent (i.e., involved rape or sexual assault).

There also are no service treatment records indicating the 
Veteran complained about, was seen or evaluated for psychiatric-
related problems or issues.  However, in a September 1968 medical 
history report completed in connection with separation 
proceedings, he checked a box indicating that he had previously 
had or currently had frequent trouble sleeping, depression or 
excessive worry, nervous trouble, excessive drinking, and 
homosexual tendencies.  The examining physician noted the 
Veteran's sleep disturbances were due to an excessive work load 
and tension, and that his excessive drinking was due to his sleep 
problems.  The physician's note regarding the Veteran's self-
reported history of homosexual tendencies read:  "See N[euro] 
P[sychiatric] letter," although no such letter was included with 
the service treatment records, and all attempts to locate it have 
been unsuccessful.  

Based on these facts, the Board finds that a VA examination is 
needed to assist in determining whether the Veteran was sexually 
assaulted or raped in service versus engaged in consensual 
homosexual activity at his volition.  In other words, if the VA 
examiner determines the Veteran's suffers from PTSD, he or she 
should then determine whether the Veteran's alleged sexual 
assault in service is the reason for this diagnosis.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Although the Board 
must make the ultimate finding of fact concerning the occurrence 
of a stressor, VA regulation as mentioned provides that VA 
adjudicators may submit any evidence it receives to an 
appropriate medical or mental health care professional for an 
opinion as to whether it indicates that a personal assault 
occurred resulting in PTSD.  See the former 
38 C.F.R. § 3.304(f)(3) (now (f)(4)).



Accordingly, the claim is REMANDED for the following additional 
development and consideration:

1.  Schedule the Veteran for a VA psychiatric 
examination to assist in determining whether 
he suffers from PTSD as a result of a sexual 
assault in service.  The claims file, 
including a complete copy of this remand, 
must be made available to the designated 
examiner for a review of the pertinent 
medical and other history.  Following a 
review of the claims file for this history, 
completion of the examination, and receipt of 
all test results, the examiner should render 
an opinion as to the likelihood (very likely, 
as likely as not, or unlikely) the Veteran 
has PTSD as a result of being sexually 
assaulted or raped in service.

To this end, the examiner must consider the 
Veteran's service treatment records and 
service personnel records, including 
especially those concerning his court martial 
proceedings for homosexual behavior, as well 
as his 
post-service treatment records, including the 
rather recent undated letter from P.H., 
Psy.D., indicating she has been treating the 
Veteran on a weekly basis since June 2009 for 
PTSD and bipolar I disorder, and that his 
"PTSD [is] due to being raped while he was 
in the service by his sergeant in 1962 at age 
19 while he was asleep.".

2.  Then readjudicate the Veteran's claim for 
service connection for PTSD in light of this 
and any other additional evidence.  If this 
claim is not granted to his satisfaction, 
send him and his attorney a Supplemental 
Statement of the Case and give them an 
opportunity to respond to it before returning 
the record to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


